The following is the opinion of Lawrence, J., in the court below:
Lawrence, J.:
I dó not regard the question,.as to what the disposition should be of any accumulation of the plaintiffs’ shares under the will, in case either or both of the plaintiffs should die during minority, as-properly before the court at this time. It cannot be assumed from the ■evidence before me that any surplus will exist or that either of the plaintiffs will die without leaving lawful issue during her minority. As to the other branch of the case, it seems quite clear that the income which may arise, after the expenses for the management of the estate and the payment of the $5,000 yearly to the widow, should go to the Ottilie Orphan Asylum as the residuary legatee. The residuary clause provides as follows : “ All the rest, residue and remainder of the proceeds of my residuary estate and property, including all lapsed legacies and property not herein -effectually devised, given or bequeathed, I give,- devise and bequeath- to the said Ottilie Orphan Asylum of East Williamsburgh, New York.” There is no qualification of the terms of the residuary clause, and the well-sett-led rule is' that unless a residuary -bequest is circumscribed by words of unmistakable import, it will, to prevent intestacy, be construed so as to.perform the office intended, i. e., to dispose of all the residuary estate. (Matter of Miner, 146 N. Y. 121; Floyd v. Carow, 88 id. 560 ; Riker v. Cornwell, 113 id. 115 ; Matter of Allen, 151 id. 243.) There is no disposition of the surplus of income which may accrue during the widow’s lifetime, and it cannot be assumed that the testator intended such accumulation should be for her benefit. The provisions of the will in favor of the widow are. made in lien of dower, and are so specific that it cannot be successfully contended that she should take any further benefit thereunder; nor can it be held that the plaintiffs are entitled to such surplus. Under the 4th clause of the will the bequest in. *607favor of each of the plaintiffs is limited to the specific sum of $55,000, which sum with the accumulation thereon is to be paid to them upon the attainment of their majority. The will is silent as to the disposition of any surplus other than that which may accrue upon the sum of $55,000. I am, therefore, of the opinion that if any surplus accrues during the widow’s lifetime upon the other portions of the estate the disposition thereof will fall under the resid-. uary clause of the will. The question of costs will be reserved until the settlement of the judgment. Draw judgment and decision accordingly and settle on three days’ notice.